UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1781



ELISE GUY TCHUENKAM KOM,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-220-860)


Submitted:   February 9, 2005            Decided:   February 25, 2005


Before WILKINSON, LUTTIG, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.  Peter D. Keisler, Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, John J.
Powers, III, Steven J. Mintz, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Elise   Guy   Tchuenkam      Kom,   a     native    and    citizen       of

Cameroon,   petitions     for   review    of    an    order    of   the     Board    of

Immigration    Appeals    (Board)     affirming,        without     opinion,        the

immigration    judge’s    denial    of    his        application      for    asylum,

withholding of removal, and protection under the Convention Against

Torture (CAT).

            We will reverse the Board only if the evidence “‘was so

compelling that no reasonable fact finder could fail to find the

requisite fear of persecution.’”          Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002) (quoting INS v. Elias-Zacarias, 502 U.S. 478,

483-84 (1992)).     We have reviewed the administrative record, the

immigration judge’s decision, and the Board’s order and find

substantial evidence supports the conclusion that Kom failed to

establish the past persecution or well-founded fear of future

persecution necessary to establish eligibility for asylum.                     See 8

C.F.R. § 1208.13(a) (2004) (stating that the burden of proof is on

the alien to establish eligibility for asylum); Elias-Zacarias, 502

U.S. at 483 (same).

            Next, we uphold the Board’s denial of Kom’s application

for withholding of removal.           The standard for withholding of

removal is “more stringent than that for asylum eligibility.”

Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999).                 An applicant for

withholding must demonstrate a clear probability of persecution.


                                    - 2 -
INS v. Cardoza-Fonseca, 480 U.S. 421, 430 (1987).   As Kom failed to

establish refugee status, he cannot satisfy the higher standard

necessary for withholding.

          Furthermore, we conclude substantial evidence supports

the determination that Kom did not establish it was more likely

than not that he would be tortured if removed to Cameroon, see 8

C.F.R. § 1208.16(c)(2) (2004), and thus, that Kom’s petition for

protection under the CAT was properly denied.

          Accordingly, we deny Kom’s petition for review.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                    PETITION DENIED




                              - 3 -